                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 SABINA BURTON,

                              Plaintiff,
        v.

 BOARD OF REGENTS OF THE UNIVERSITY OF
 WISCONSIN SYSTEM, CHANCELLOR DENNIS
 SHIELDS, JANELLE CROWLEY, DR. STACI
 STROBL, DEBORAH RICE, DR. MELISSA                                OPINION and ORDER
 GORMLEY, DR. ELIZABETH THROOP, ROBERT
 ATWELL, JOHN ROBERT BEHLING, JOSE                                      17-cv-36-jdp
 DELGADO, DR. TONY EVERS, MICHAEL GREBE,
 DR. EVE HALL, MIKE JONES, TRACEY KLEIN,
 REGINA MILLNER, JANICE MUELLER, DREW
 PETERSEN, CHRIS PETERSON, JASON PLANTE,
 RYAN RING, BRYAN STEIL, S. MARK TYLER, and
 GERALD WHITEBURN,

                              Defendants.


       Plaintiff Sabina Burton was formerly a tenured associate professor of criminal justice at

the University of Wisconsin-Platteville (UWP). This lawsuit concerns alleged discrimination

and retaliation that she experienced after she assisted a UWP student in reporting an allegation

of sexual harassment by another UWP professor in 2012.

       In a previous order, the court dismissed all of Burton’s claims under Federal Rule of

Civil Procedure 12(b)(6) except one—a Title VII retaliation claim against the Board of Regents.

Dkt. 21. Since then, Burton has amended her complaint several times, in part to take into

account new allegedly retaliatory actions, including her termination from UWP. Dkt. 29; Dkt.

41; Dkt. 51. She is now asserting claims for retaliation under Title VII, the Rehabilitation Act,

and the First Amendment; disability discrimination under the Rehabilitation Act and the Equal

Protection Clause; national-origin discrimination under Title VII and the Equal Protection
Clause; failure to accommodate her disability under the Rehabilitation Act; and denial of due

process under the Fourteenth Amendment.1

       Defendants have once again moved to dismiss many of Burton’s claims under Rule

12(b)(6) for failure to state a claim upon which relief can be granted. Dkt. 56. The court will

grant defendants’ motion in part: Burton’s hostile-work-environment and procedural due

process claims will be dismissed in full. Her Title VII retaliation claims will be dismissed in

part. The court will deny defendants’ motion on the remaining claims.



                                  ALLEGATIONS OF FACT

       The court draws the following facts from Burton’s fourth amended complaint, Dkt. 51,

and accepts them as true for the purpose of deciding defendants’ motion. Parungao v. Comm.

Health Sys., Inc., 858 F.3d 452, 457 (7th Cir. 2017). The court draws facts about the procedural

history of the case from Burton’s first lawsuit against UWP, Burton v. Bd. of Regents of the Univ.

of Wis. Sys. (Burton I), No. 14-cv-274 (W.D. Wis. filed Apr. 14, 2014), and the court’s prior

12(b)(6) order in this case, Burton v. Bd. of Regents of the Univ. of Wis. Sys., No. 17-cv-36-JDP,

2017 WL 3891702 (W.D. Wis. Sept. 5, 2017).

       In 2012, Burton reported an incident of alleged sexual harassment of a student by a

fellow professor to defendant Elizabeth Throop, then-dean of UWP’s College of Liberal Arts

and Education. In the months following this report, UWP faculty and staff took several acts

that Burton perceived as retaliatory, such as making veiled criticisms of the way that she had

handled the student’s complaint and withdrawing support from a cybersecurity program that



1
  Burton also asserted class-of-one equal protection claims, see Dkt. 51, ¶¶ 528–39, but she has
since voluntarily dismissed them. Dkt. 64, at 14.


                                                2
she was developing. Burton filed complaints with the Wisconsin Department of Workforce

Development—Equal Rights Division and the Equal Employment Opportunity Commission,

alleging that she was being retaliated against for engaging in protected activity. In April 2014,

Burton filed Burton I in this court, alleging discrimination and retaliation by the Board of

Regents, Throop, and two other UWP employees.

          In March 2016, this court granted summary judgment in favor of defendants and

dismissed Burton I. See 171 F. Supp. 3d 830. The court did so because Burton conceded that

she could not succeed on many of her claims and adduced no evidence that she suffered

materially adverse actions as a result of filing charges of discrimination and bringing the lawsuit.

Id. at 833–34. The court also determined that Burton’s advocacy on behalf of the student was

not protected activity within the meaning of Title VII, because the student was not an

employee of the university and therefore “Burton was not opposing an unlawful employment

practice, which is a required element of the retaliation claim” under Title VII. Id. at 843. Burton

appealed; the Seventh Circuit affirmed. See Burton v. Bd. of Regents of the Univ. of Wis. Sys., 851

F.3d 690 (7th Cir. 2017).

          In her original complaint in this case, Burton alleged that she experienced

discrimination and harassment from her UWP colleagues in the aftermath of Burton I.

Defendants moved to dismiss Burton’s first amended complaint under Federal Rule of Civil

Procedure 12(b)(6). Dkt. 15. The court granted that motion on all but one claim: a Title VII

retaliation claim against the Board of Regents. See Burton, 2017 WL 3891702, at *4–6.2 After

that ruling, the sole remaining issue was whether Burton’s Title VII-protected activity (i.e.,




2
    The court will assume familiarity with this decision and will not reiterate it here.


                                                  3
filing Burton I and reporting a colleague’s threatening hand gesture) was the but-for cause of

the “letter of direction” that Burton received from defendant Dennis Shields, the UWP

chancellor, in June 2016.

        Burton then sought leave to file second, third, and fourth amended complaints,

asserting new theories of liability and adding new allegations and claims in light of new events,

including her termination. Defendants did not oppose these requests, so the court granted

them.

        Burton alleges the following in her fourth amended complaint.

        Beginning in November of 2014, Deborah Rice, a fellow professor in the criminal justice

department, began “making a series of false and/or discriminatory statements” about Burton.

Dkt. 51, ¶ 107. Specifically, in November 2014, Rice stated that Burton “is prejudiced against

East Germans” and “had a mental illness.” Id. ¶¶ 113, 131. (Burton is German, and does not

have a mental illness.) Also, while Burton was out on FMLA leave in the spring of 2015 due to

an ulcer condition, Rice “questioned the legitimacy” of that leave to multiple UWP faculty and

staff. Id. ¶ 152. In April 2016, Burton reported these comments to defendant Janelle Crowley

(UWP’s director of human resources), Staci Strobl (chair of the criminal justice department),

and various members of the UWP Complaints and Grievances Commission. Chancellor Shields

became aware of the comments shortly thereafter. Burton requested a grievance hearing against

Rice based on these comments, but her request was denied.

        Beginning in August 2016, UWP officials began investigating Burton based a complaint

lodged by Rice. Burton says that defendants took these actions to retaliate against her for her

prior protected activity. This investigation caused Burton significant stress, which in turn

exacerbated Burton’s painful ulcer disorder. Burton emailed Crowley with a note from her


                                               4
doctor asking that the investigation be postponed for four weeks “to lower the chance of serious

health consequences.” Dkt. 51, ¶ 189. Crowley, acting as an agent of the Board of Regents,

denied this request, and stated that the investigation would move forward even if Burton was

not able to participate.

       While this investigation was pending, Burton suffered additional setbacks at work. One

of Burton’s colleagues in the criminal justice department, Patrick Solar, demanded that

Burton’s husband remove references to Solar from his website, and Rice made additional false

and harassing comments about Burton. In September 2016, Rice stated that that Burton “had

previously lied about having Jewish heritage” and that her “father had a relationship with

Nazis.” Id. ¶¶ 118, 122. In October 2016, she repeated those allegations. Id. ¶¶ 116, 118, 146.

She also stated that Burton is “frequently bizarre,” that her decision to travel to Germany for

the weekend was “manic and irrational,” that Burton “has a mental health disorder that is

undiagnosed and untreated,” and that she is “unstable,” “narcissistic,” and “has frequent

episodes of manic behavior.” Id. ¶¶ 134, 140, 143, 148, 149. Burton was also assigned a less

prestigious teaching schedule for the spring 2017 term. Burton complained about harassment

and retaliation to defendant Melissa Gormley (the interim dean of the College of Liberal Arts

and Education at UWP) in November and December of 2016, asking her to intervene; Gormley

did not do so.

       In December 2016, Gormley and Elizabeth Throop (the acting provost and vice

chancellor for academic affairs at UWP) learned that Burton had sent a letter to the Wisconsin

Attorney General’s office complaining about a culture of corruption and retaliation at UWP.

In response to this letter and other allegations against Burton, Gormley and Throop filed a

complaint with Chancellor Shields seeking Burton’s tenure revocation and dismissal from


                                               5
UWP. They accused Burton of violating various laws and ethical practices by publishing audio

recordings and transcripts of criminal justice department meetings; harassing, intimidating, and

threatening her co-workers and ignoring directives to stop doing so; and involving students in

her personal grievances—charges that Burton disputes or denies.

       This complaint triggered proceedings under the administrative rules for dismissing

tenured faculty members in the University of Wisconsin system. See Wis. Admin. Code UWS

§ 4.01 et seq. In January 2017, Chancellor Shields suspended Burton from her teaching duties

and banned her from campus pending the outcome of the administrative proceedings. UWP

officials also refused to authorize Burton to continue teaching as an adjunct at UW-Milwaukee,

causing Burton to lose expected income.

       Burton requested a hearing in front of an appeals panel, as provided under Wisconsin

Administrative Code UWS § 4.04. The five members chosen to serve on the appeals panel were

biased against her and had already made up their minds concerning her tenure revocation and

termination before the hearing took place. The hearing proceeded over the course of three days:

May 25, September 19, and November 30, 2017. Burton requested that the hearings proceed

in half-day increments to accommodate her ulcer symptoms, but her request was ignored.

Burton had a particularly bad ulcer flare-up on the night before the May 25 hearing and was

unable to attend as a result. The appeals panel proceeded without Burton, giving her no chance

to confront or cross-examine the witnesses who testified against her.

       The September 19 and November 30 hearings suffered from procedural defects.

Witnesses were not sworn, nor were they sequestered while other witnesses testified. The

appeals panel did not give Burton enough time to adequately present her defense, she was




                                               6
unable to present all of the testimony she wanted to, and she was only able to cross-examine

one witness—Chancellor Shields.

       After the hearing, the appeals panel recommended that Burton be terminated.

Chancellor Shields concurred in the recommendation and sent it to the president of the

University of Wisconsin system and the Board of Regents. On June 8, 2018, the Board of

Regents issued its decision terminating Burton and revoking her tenure.

       The court will discuss more of Burton’s allegations as they become relevant to the

analysis.



                                          ANALYSIS

A. Overview of the claims

       Burton does not clearly set out the scope of her claims in her 546-paragraph complaint,

and her brief in opposition to defendants’ motion to dismiss does little to clarify things. The

theory that animates her case is that UWP undertook a campaign of retaliation against her

based on her 2012 sexual harassment-related advocacy (the central issue in Burton I) and the

various protected activities she engaged in along the way. But she also asserts new

discrimination-based theories. Although many of the new claims are not developed, the court

will set forth below its understanding of the scope of the claims asserted in Burton’s fourth

amended complaint.3




3
  Burton alleges that her colleague, Patrick Solar, threatened her because of her Title VII
protected activities in November of 2016 when he demanded that Burton’s husband remove
all references to Solar from his website. Dkt. 51, ¶ 237. Solar is not a defendant in this case,
and Burton does not explain how the allegations about him relate to any adverse actions taken
by defendants. Defendants treat these allegations as a separate Title VII retaliation claim and
move to dismiss it. Burton didn’t respond to their argument in her opposition brief. The court

                                               7
          Statutory retaliation. The Board of Regents violated Title VII and the Rehabilitation

Act by:

                 •   issuing Burton a letter of direction in June 2016

                 •   maintaining her personnel file in a discriminatory manner

                 •   assigning her to a less prestigious teaching schedule in the
                     spring of 2017

                 •   withholding an investigation report from her

                 •   initiating tenure revocation proceedings against her

                 •   suspending her from teaching at UW-Milwaukee

                 •   terminating her

The Board of Regents did these things to retaliate against Burton for:

                 •   filing Burton I

                 •   reporting an offensive hand gesture made by a colleague

                 •   reporting Rice’s anti-German and disability-related comments
                     to Crowley and Strobl in April 2016

                 •   reporting ongoing harassment and retaliation to Gormley in
                     November and December of 2016

                 •   requesting ulcer-related accommodations in September 2016
                     and May 2017

          First Amendment retaliation. Defendants Gormley, Throop, Chancellor Shields, and

all 17 individually-named members of the Board of Regents violated the First Amendment by

initiating tenure revocation proceedings and terminating Burton because of complaints she

made to then-Governor Scott Walker, the Wisconsin Waste, Fraud, and Abuse Hotline, and

the Wisconsin Attorney General about corruption and retaliation at UWP. Throop separately



agrees with defendants that Burton has alleged no basis for this claim and will dismiss it.


                                                 8
violated the First Amendment by filing police reports against Burton when she learned of

Burton’s complaint to Governor Walker.

       Discrimination. The Board of Regents violated Title VII and the Rehabilitation Act

and defendants Crowley, Strobl, and Chancellor Shields violated the Equal Protection Clause

by terminating Burton (or contributing to the termination decision) because Burton is German,

because they believed she had a mental illness, and because she suffered from an ulcer disorder.

       Hostile work environment. The Board of Regents violated Title VII and the

Rehabilitation Act by failing to prevent or correct harassment by Deborah Rice based on

Burton’s German national origin and her perception that Burton suffered from a mental illness.

Rice violated the Equal Protection Clause by intentionally harassing Burton based on her

German national origin and her perception that Burton suffered from a mental illness.

       Failure to accommodate. The Board of Regents violated the Rehabilitation Act by:

(1) refusing to delay an investigation for four weeks while Burton was suffering from symptoms

related to her ulcer disorder; and (2) refusing to postpone or modify the schedule for Burton’s

tenure revocation hearings to accommodate her ulcer disorder.

       Due Process. Gormley, Throop, Chancellor Shields, and all 17 individually-named

members of the Board of Regents failed to provide Burton due process during the tenure-

revocation proceedings.

       Defendants are not challenging all of Burton’s claims in their motions to dismiss.

Specifically, defendants are not moving to dismiss the Title VII retaliation claim against the

Board of Regents that survived the original motion to dismiss, which is that Burton was issued

a “letter of direction” in June 2016 because she filed Burton I and reported a threatening hand

gesture. Defendants also are not challenging the following new claims: (1) additional Title VII


                                               9
retaliation claims based on three new alleged adverse employment actions (i.e., the initiation

of tenure revocation proceedings, suspension of Burton from her adjunct teaching position at

UW-Milwaukee, and termination) and one new instance of protected activity (i.e., reporting

ongoing harassment and retaliation to Gormley in November and December of 2016); and

(2) the Rehabilitation Act claim based on the Board of Regents’ failure to accommodate

Burton’s disability by proceeding with the May 25, 2017 hearing while she was suffering from

an ulcer. Because defendants are not challenging these claims, the court need not discuss them

further in this opinion.

B. Legal standard

       Under Rule 12(b)(6), Burton must allege facts sufficient to state a plausible claim for

relief, meaning facts “that allow[] the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Firestone Fin. Corp. v. Meyer, 796 F.3d 822, 826 (7th Cir.

2015) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). To survive a Rule 12(b)(6) motion,

Burton need only “give enough details about the subject-matter of the case to present a story

that holds together. In other words, the court will ask itself could these things have happened,

not did they happen.” Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010) (emphasis

in original). But the court is not bound to accept legal conclusions. Id. at 827. “[W]hen it is

‘clear from the face of the complaint, and matters of which the court may take judicial notice,

that the plaintiff’s claims are barred as a matter of law,’ dismissal is appropriate. Parungao, 858

F.3d at 457 (quoting Conopco, Inc. v. Roll Int’l, 231 F.3d 82, 86 (2d Cir. 2000)).

C. Retaliation

       Title VII prohibits employers from discriminating against employees on the basis of

national origin, and the Rehabilitation Act prohibits employment discrimination against


                                                10
qualified persons with disabilities by any program receiving federal assistance. Both make it

unlawful to retaliate against an employee for opposing practices made unlawful by those

statutes. See 42 U.S.C. § 2000e-3(a) (Title VII retaliation provision); 29 U.S.C. § 794(d)

(providing that claims under the Rehabilitation Act incorporate the same substantive standards

as the Americans with Disabilities Act, which has a retaliation provision analogous to Title

VII’s, see 42 U.S.C. § 12203(a)).

       A plaintiff states a claim for retaliation if she alleges “that she engaged in statutorily

protected activity and was subjected to adverse employment action as a result of that activity.”

Huri v. Office of the Chief Judge of the Circuit Court of Cook Cty., 804 F.3d 826, 833 (7th Cir. 2015).

“The protected activity must be specifically identified,” Carlson v. CSX Transp., Inc., 758 F.3d

819, 828 (7th Cir. 2014), but the plaintiff does not have to plead facts about why she believes

her protected activity caused the adverse actions. Huri, 804 F.3d at 833.

       1. Title VII

       Defendants ask the court to limit Burton’s Title VII claim to three protected activities:

filing Burton I, reporting the hand gesture, and complaining to Gormley about harassment and

retaliation in November and December of 2016. But Burton’s complaint includes another

allegedly protected activity—her complaint to Crowley, Strobl, and members of the UWP

Complaints and Grievances Commission in April 2016 about Rice’s anti-German comment.

Dkt. 51, ¶¶ 155, 160. Because defendants do not explain why Burton’s claim should be limited

to the conduct it identifies, the court declines to do so.

       Defendants argue that three of the allegedly retaliatory actions alleged by Burton are

not sufficiently adverse as a matter of law: (1) Burton’s allegation that her personnel file was

maintained in a discriminatory manner; (2) her allegation that she was assigned a less


                                                 11
prestigious teaching schedule for the spring 2017 term; and (3) her allegation that an

investigation report was withheld from her. “[A]n action is not materially adverse unless it

represents a significant alteration to the employee’s duties, which is often reflected by a

corresponding change in work hours, compensation, or career prospects.” Stephens v. Erickson,

569 F.3d 779, 791 (7th Cir. 2009).

       Burton does not allege that the personnel file or the less prestigious teaching schedule

affected her work hours or compensation, but she does say that these actions stunted her future

employment prospects. Dkt. 51, ¶¶ 212, 259. At the pleading stage, this is sufficient to allege

an adverse employment action. See O’Neal v. City of Chicago, 392 F.3d 909, 911–12 (7th Cir.

2004) (acknowledging that employment actions that mar a plaintiff’s reputation and otherwise

stunt her career may be materially adverse).

       This is not true of the third alleged adverse action. Burton says that she was subject to

an investigation by UWP officials that culminated in November 2015. The resulting report is

dated November 24, 2015, but Burton did not receive a copy of that report until December 9,

2016. Dkt. 51, ¶¶ 217, 218. From this, Burton infers that someone associated with defendants

(she doesn’t say who) withheld the report from her for over a year. This does not constitute an

adverse employment action because Burton does not allege that her inability to review the

report had any effect on her terms and conditions of employment and the court sees no reason

why a failing to disclose that report would dissuade a reasonable employee from engaging in

protected activity. So the court concludes that withholding the investigation report does not

constitute a materially adverse employment action as a matter of law.




                                               12
       2. Rehabilitation Act

       Burton contends that the Board of Regents retaliated against her in violation of the

Rehabilitation Act by subjecting her to adverse actions because (1) Burton reported Rice’s

comments about Burton having a mental illness and (2) Burton requested a four-week delay in

the investigation against her in September 2016 as well as modifications to the termination

hearing schedule to accommodate her ulcer disorder. Defendants ask the court to dismiss this

claim in full. They contend that Burton has failed to plead facts causally linking any of the

alleged protected activity in the complaint to the adverse employment actions. But, as noted

above, a plaintiff does not need to identify evidence of a retaliatory motive to state a claim for

retaliation. Huri, 804 F.3d at 833. This argument is more appropriate for a motion for summary

judgment, so the court will deny defendants’ motion to dismiss Burton’s Rehabilitation Act

retaliation claims.

D. First Amendment retaliation

       Burton alleges that she engaged in First Amendment-protected activity for which she

faced retaliation. Burton alleges three instances of such protected activity—one in August of

2015, another in August and September of 2016, and a third in December 2016.

       In August 2015, Burton sent a letter to then-Governor Scott Walker complaining of

“bias against conservative faculty and staff (and prospective faculty and staff), violations of

state and federal law, and retaliation for speaking out about sexual harassment of a student.”

Dkt. 51, ¶ 264. Governor Walker’s office referred the complaint back to the UW system, and

in September 2015 it was routed to Throop. After receiving this letter, Throop contacted UWP

Human Resources to report Burton. She also “filed police reports” against Burton, which

Burton says constituted a materially adverse employment action. Id. ¶¶ 271, 275. Burton


                                               13
alleges that the Board of Regents, through its agents, learned of the letter, and contends that

their termination decision was influenced by it.

       In August 2016, Burton lodged two complaints with UWP’s chief human resources

officer. The first was against Chancellor Shields for “harassment, retaliation, disparate

treatment, misuse of funds, and violations of University policy.” Id. ¶ 220. The second was

against Throop for “retaliation, falsifying information, fabricating allegations, witness

tampering, interference with the grievance process, interference with faculty governance, and

lying under oath.” Id. ¶ 222. When she received no response from human resources by

September, Burton filed these same complaints with the Wisconsin Waste, Fraud, and Abuse

Hotline. She also filed a complaint about Rice with the Hotline, although she does not say

specifically what the complaint was about. She says that Throop and Chancellor Shields

became aware of these complaints at some point prior to December 15, 2016.

       Finally, in December 2016, Burton sent a complaint to the Wisconsin Attorney

General, alleging “corrupt behavior on the part of UWP officials and a pattern and practice of

punishing employees who report violations of law.” Id. ¶ 282. She contends that multiple UWP

administrators, including Chancellor Shields, Gormley, and the Board of Regents, became

aware of this complaint.

       Burton contends that the above conduct is protected by the First Amendment and was

the impetus for her tenure revocation proceedings, the decision to terminate her, and Throop’s

decision to file police reports about her. To prevail on a claim of First Amendment retaliation,

Burton must show that her First Amendment-protected activity was “at least a motivating

factor” in defendants’ decision to take a retaliatory action that would likely deter future First

Amendment activity. Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009) (quoting Woodruff


                                               14
v. Mason, 542 F.3d 545, 551 (7th Cir. 2008)). But because Burton was a public employee, she

must also show that (1) she made the speech as a private citizen; (2) the speech addressed a

matter of public concern; and (3) her interest in expressing that speech was not outweighed by

the state’s interest as an employer in promoting effective and efficient public service. Davis v.

City of Chicago, 889 F.3d 842, 845 (7th Cir. 2018).

       Defendants move to dismiss Burton’s retaliation claims on the theory that her

complaints to Governor Walker and to the Wisconsin Waste, Fraud, and Abuse Hotline were

not motivated by matters of public concern and were merely “personal employment

grievances.” Dkt. 57, at 22. They support this assertion using new allegations drawn from

outside the complaint. This is improper on a motion to dismiss. At this stage, the court must

construe all of Burton’s allegations as true. Burton’s complaint sufficiently pleads that her

communications with Governor Walker, the Hotline, and the Wisconsin Attorney General’s

Office discussed matters of public concern. So the court will deny defendants’ motion to

dismiss Burton’s First Amendment retaliation claims.

E. Discrimination

       Defendants also challenge Burton’s Title VII and Rehabilitation Act discrimination

claims because she failed to plead enough facts to support them. Specifically, they contend that

Burton has failed to plead that any of the defendants took any adverse employment action

against her because she was German, had an ulcer disorder, or was perceived as being mentally

ill. But it may be reasonably inferred from the context in the complaint that Burton believes

that the decision to terminate her was motivated in part by disability and national origin related

considerations. She says as much in her opposition brief. See Dkt. 64, at 11 (“The Plaintiff has

good reason to believe that these remarks by Defendant Rice influenced the other Defendants


                                               15
in such a way that they contributed to her termination.”). Inartful pleading aside, all Burton

needs to do to state a discrimination claim under these federal statutes is “identif[y] the type

of discrimination that she thinks occur[red] . . . by whom . . . and when.” Swanson, 614 F.3d

at 405.

          Similarly, under the Equal Protection Clause, it is sufficient if the plaintiff alleges that

defendants acted “with a discriminatory purpose and discriminated against [her] because of

[her] membership in an identifiable group.” Dunnet Bay Const. Co. v. Borggren, 799 F.3d 676,

697 (7th Cir. 2015). Burton has met this minimal burden here. Specifically, she alleges (1) that

Strobl, Crowley, and Shields discriminated against her by refusing to act in response to Rice’s

harassment because of Burton’s German national origin and disability; and (2) that Shields

initiated an investigation into Burton because of Burton’s German national origin and

disability. See Dkt. 51, ¶¶ 498–501, 508–11. So the court will deny defendants’ motion to

dismiss Burton’s discrimination claims.

F. Hostile work environment

          Burton alleges that she was subjected to a hostile work environment based on Rice’s

national origin and mental illness-related comments, in violation of Title VII, the

Rehabilitation Act,4 and the Equal Protection Clause. She seeks to hold the Board of Regents

liable for the hostile work environment under Title VII and the Rehabilitation Act on the

theory that UWP officials knew about Rice’s harassment but failed to do anything to address




4
  The Seventh Circuit hasn’t decided whether hostile-work-environment claims are actionable
under the Rehabilitation Act, but it has routinely assumed for purposes of analysis “that the
Rehabilitation Act provides such a cause of action . . . where . . . the facts do not require
[resolution of] the issue in order to decide the case.” Bellino v. Peters, 530 F.3d 543, 551 (7th
Cir. 2008).


                                                  16
it. And she seeks to hold Rice individually liable for her conduct under the Equal Protection

Clause.

       To succeed on hostile-work-environment claims against the Board of Regents, Burton

must demonstrate that: (1) she was the object of unwelcome harassment; (2) the harassment

was based on the protected characteristic in question (i.e., disability or German national

origin); and (3) the harassment was sufficiently severe and pervasive so as to alter the

conditions of employment; and (4) there is a basis for employer liability. Huri, 804 F.3d at 834

(articulating elements of a Title VII hostile-work-environment claim); Bellino, 530 F.3d at 551

(applying Title VII hostile-work-environment standard in Rehabilitation Act case). To succeed

on hostile-work-environment claims against Rice, Burton need not prove the fourth of these

elements, but must independently show that the harasser had “an intent to discriminate

[against her] because of her status as a [German or disabled person] and not because of

characteristics of her [identity] that are personal to her.” Trautvetter v. Quick, 916 F.2d 1140,

1151 (7th Cir. 1990) (emphasis in original). The allegations in Burton’s complaint do not

satisfy these elements, so the court will dismiss Burton’s hostile-work-environment claims.

       On the disability-related hostile-work-environment claim, Burton pleads herself out of

court on the second element. Defendants contend that Burton cannot show that Rice’s

harassment was based on any alleged disability because Burton has alleged that she does not

suffer from a mental illness. But a plaintiff could assert claims under the Rehabilitation Act if

she can show that her employer regarded her as disabled, see 29 U.S.C. § 705(20)(B)(iii), and

Burton asserts that “Rice, through her statements, indicated that she believed [that Burton]

was suffering from a mental disability.” Dkt. 64, at 8. The real problem is that Burton alleges

in her complaint that Rice “knew” at the time she made the mental-illness allegations that


                                               17
those allegations were “false” and that Burton did not suffer from a mental illness. Dkt. 51,

¶¶ 133, 136, 139, 142, 145, 147. So Burton has indeed pleaded herself out, because Rice could

not have regarded Burton as disabled if she knew that the statements she was making were

false.

         Burton’s    Rehabilitation   Act,   Title   VII,   and    Equal    Protection    Clause

hostile-environment claims all fail on the third element, as none of Rice’s alleged comments

were sufficiently severe or pervasive to alter the conditions of employment. The complaint

alleges that Rice only made mental illness and national origin-related comments on three

occasions over the course of two years. “[R]elatively isolated instances of nonsevere misconduct

will not support a claim of a hostile environment.” Ngeunjuntr v. Metropolitan Life Ins. Co., 146

F.3d 464, 467 (7th Cir. 1998); see also Milsap v. City of Chicago, No. 16-cv-4202, 2018 WL

3361889, at *5 (N.D. Ill. July 10, 2018) (collecting cases).

         For these reasons, Burton’s hostile-work-environment claims fail as a matter of law and

must be dismissed.

G. Failure to accommodate

         Defendants move to dismiss one of the two failure-to-accommodate claims that Burton

asserts under the Rehabilitation Act. Beginning in August 2016, Burton was under

investigation based on a complaint against her lodged by Rice. Burton alleges that on

September 12, she emailed Crowley a note from her doctor, which stated that the investigation

was causing Burton increased stress and requested that it be postponed for four weeks “to lower

the chance of serious health consequences.” Dkt. 51, ¶ 189. Crowley, acting as an agent of the

Board, denied this request, and stated that the investigation would move forward even if

Burton was not able to participate. On September 21, Burton emailed Crowley again,


                                               18
reiterating her request that the investigation be delayed by one month. No one responded to

this second request.

         To prevail on a claim for failure to accommodate under the Rehabilitation Act, a

plaintiff must demonstrate: (1) that she was a qualified individual with a disability; (2) that

the employer was aware of the disability; and (3) that the employer failed to reasonably

accommodate the disability. Brumfield v. City of Chicago, 735 F.3d 619, 631 (7th Cir. 2013). A

qualified individual with a disability is someone who, “with reasonable accommodation, can

perform the essential functions of the job in question.” 45 C.F.R. § 84.3(l).

         Defendants contend that Burton hasn’t satisfied these elements because she does not

allege that she needed the accommodation to work or that she suffered an adverse employment

action. Defendants’ point is well taken, but it is premature. At the pleading stage, it is

reasonable to infer that Burton needed the accommodation because her doctor said she needed

it. So the court will deny the motion to dismiss as to this claim. But at summary judgment or

trial, Burton will have to come forward with specific evidence showing that the failure to

accommodate her disability “prevent[ed] her from performing an essential function of the

particular job at issue,” Brumfield, 735 F.3d at 633, and that the accommodation she sought

would have been effective, Stern v. St. Anthony’s Health Ctr., 788 F.3d 276, 288–89 (7th Cir.

2015).

H. Fourteenth Amendment procedural due process

         Burton contends that her tenure revocation proceedings violated her right to due

process in numerous ways. She brings this claim against Chancellor Shields, who concurred in

the appeals council’s procedurally flawed termination recommendation, and the 17 members

of the Board of Regents, who rendered the final approval and revoked Burton’s tenure.


                                              19
       To state a procedural due process claim, Burton must allege (1) that she had a

cognizable liberty or property interest under the Fourteenth Amendment; (2) that she was

deprived of that interest; and (3) that the deprivation was without due process. Mann v. Vogel,

707 F.3d 872, 877 (7th Cir. 2013). Tenured college professors have interests in their continued

employment that are safeguarded by due process. See Bd. of Regents of State Colls. v. Roth, 408

U.S. 564, 576–77 (1972). When faced with termination, they are “entitled to notice of the

charges against [them], an explanation of the employer’s evidence, and an opportunity to

present [their] side of the story.” Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 546 (1985).

While some pre-termination hearing is necessary, it need not be elaborate. See id. at 545 (“In

general, ‘something less’ than a full evidentiary hearing is sufficient prior to adverse

administrative action.” (quoting Mathews v. Eldridge, 424 U.S. 319, 343 (1976))).

       Defendants contend that Burton has failed to state a procedural due process claim

because her complaint, taken as true, indicates that she received at least the minimum level of

pre-deprivation process required by the Constitution. Burton’s complaint makes clear that she

was provided with a statement of the charges against her; she was afforded three hearings over

the course of several months; and she was able to submit evidence and respond to the charges.

Defendants also note that Wisconsin law provides for extensive post-deprivation remedies, see

Wis. Stat. § 227.57 (state courts may set aside a state agency’s decision when that decision

“has been impaired by a material error in procedure or a failure to follow prescribed procedure”

or is “not supported by substantial evidence in the record,” or when the agency has

“erroneously interpreted a provision of law” or abused its discretion). Burton is availing herself

of those remedies in Grant County Circuit Court. See Sabina Leigh Burton v. Bd. of Regents of the




                                                20
Univ. of Wis. Sys., No. 18-cv-218 (Grant Cty. Cir. Ct. filed July 6, 2018).5 Burton does not

challenge the adequacy of these post-deprivation procedures.

       Burton contends that she was nonetheless deprived of a meaningful opportunity to be

heard because one of the three hearings was held in her absence, so she had no opportunity to

cross-examine the adverse witnesses. Witnesses were neither sworn nor sequestered, and

witnesses and members of the appeals panel were heavily influenced by an investigative report

that Burton contends was biased. But “when there is an opportunity for a full post-termination

hearing, due process does not require an employer to provide full ‘trial-type rights,’ such as the

right to present or cross-examine witnesses at the pre-termination hearing.” Baird v. Bd. of Educ.

for Warren Cmty. Unit Sch. Dist. No. 205, 389 F.3d 685, 691 (7th Cir. 2004). That Burton

found many aspects of the pre-deprivation procedures to be deficient or unfair is not enough

to state a due process claim. Her allegations show that she received at least minimally adequate

due process, so she has pleaded herself out of court. See Michaelowicz v. Vill. of Bedford Park, 528

F.3d 530, 536–38 (7th Cir. 2008) (affirming dismissal of procedural due process claims on

Rule 12(b)(6) motion over plaintiff’s objections that he was not given an adequate opportunity

to develop and present his version of events at his pre-termination hearing). The court will

dismiss Burton’s procedural due process claims.




5
  The court may “take judicial notice of matters of public record without converting a motion
for failure to state a claim into a motion for summary judgment.” Gen Elec. Capital Corp. v. Lease
Resolution Corp., 128 F.3d 1074, 1080 (7th Cir. 1997).


                                                21
                                   ORDER

IT IS ORDERED that:

1. Defendants’ motion to dismiss, Dkt. 56, is GRANTED as to the following claims:

          a. Title VII retaliation claims based on the allegation that defendants
             withheld an investigation report from Burton and the allegations about
             Patrick Solar

          b. Hostile-work-environment claims under Title VII, the Rehabilitation Act,
             and the Equal Protection Clause

          c. Fourteenth Amendment procedural due process claims

   The motion is DENIED as to the remaining claims, meaning that Burton may
   proceed on:

          a. Retaliation claims under Title VII based on four instances of protected
             activity (filing Burton I; reporting offensive hand gesture; complaining to
             Crowley and Strobl in April 2016; complaining to Gormley in
             November/December 2016) and six adverse actions (the June 2016 letter
             of direction; discriminatory maintenance of personnel file; less
             prestigious teaching schedule; initiating tenure revocation proceedings;
             suspension from UW-Milwaukee; and termination)

          b. Retaliation claims under the Rehabilitation Act based on four instances
             of protected activity (complaining to Crowley and Strobl in April 2016;
             complaining to Gormley in November/December 2016; requesting ulcer-
             related accommodations in September 2016; requesting ulcer-related
             accommodations in May 2017) and six adverse actions (the June 2016
             letter of direction; discriminatory maintenance of personnel file; less
             prestigious teaching schedule; initiating tenure revocation proceedings;
             suspension from UW-Milwaukee; and termination)

          c. Discrimination claims under Title VII and the Rehabilitation Act as to
             the Board of Regents, and under the Equal Protection Clause as to
             Crowley, Shields, and Strobl

          d. Failure-to-accommodate claims under the Rehabilitation Act

          e. First Amendment retaliation claims against Gormley, Throop, Shields,
             and the 17 members of the Board of Regents




                                      22
2. Defendant Deborah Rice is DISMISSED from the case.

3. The clerk of court is directed to set this case for a telephonic scheduling conference
   before the magistrate judge for the purposes of setting a new trial schedule.

Entered March 29, 2019.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                       23
